Citation Nr: 0914816	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-28 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a headache 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, mother, and friend


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to February 
1999.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied, in part, entitlement 
for service connection for cervical strain and a headache 
disorder.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in January 2009, and 
at a personal hearing before a hearing officer in June 2006. 
The transcripts of both hearings have been associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During her personal hearing in January 2009 the Veteran 
testified that she had received treatment through the West 
Palm Beach VAMC since leaving service except for a brief 
period of time when she was treated by a private healthcare 
provider.  It was noted that the VAMC treatment records of 
file were from 1999 through July 2008.  She had undergone 
additional treatment at the VAMC since July 2008, but these 
records are not associated with her claims file.  In 
addition, it does not appear that evidence from the private 
healthcare provider has been requested.  

The Veteran also testified that she had applied for Social 
Security Disability benefits and underwent an examination in 
conjunction with her application.  The actual decision by the 
Social Security Administration (SSA), and the medical records 
on which that decision was based, are not of record.  These 
records are potentially pertinent to the claims on appeal.  
VA is required to obtain the SSA records prior to deciding 
the Veteran's claim. Murincsak v. Derwinski, 2 Vet. App. 363 
(1992)); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

Finally, the Veteran was last afforded a VA examination in 
March 2005, over 4 years ago.  The Board finds that 
additional pertinent medical evidence relating to the 
Veteran's cervical spine and her headache disorders were not 
of record, and thus not reviewed, at the time of the March 
2005 VA examination.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
provide a completed VA Form 21-4142s, 
Authorization and Consent to Release 
Information to the VA, for all private 
medical care providers, who have treated 
her for her cervical and headache 
disorders.  If a completed form is 
obtained, the RO should take appropriate 
steps to obtain all identified private 
treatment records.  In the alternative, 
the Veteran should be asked to provide 
complete private treatment records from 
these physicians.

2.  The RO should obtain updated VA 
treatment records from the VAMC in West 
Palm Beach and all associated clinics, or 
any other facility identified by the 
Veteran or in VA records at which 
treatment has been provided to the 
Veteran since July 2008.  

3.  The RO should contact the Social 
Security Administration and obtain the 
Veteran's complete Social Security 
records, including all decisions and any 
medical records relied upon in making 
those decisions.

4.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any cervical spine 
disorder.  The claims folder and a copy 
of this remand are to be provided to the 
physician for review in conjunction with 
the examination. The examiner is 
requested to review the medical evidence 
of record including the Veteran's service 
treatment records and the March 2005 VA 
examination of the cervical spine.

All indicated tests and studies deemed 
appropriate by the physician should be 
accomplished and all clinical findings 
should be reported in detail. The 
examiner should comment on the objective 
manifestations of any current cervical 
spine disorder present.  The examiner 
must then address whether it is at least 
as likely as not that any current 
cervical spine disorder was incurred in 
or aggravated by military service?  Is it 
at least as likely as not that a cervical 
spine disorder was caused or aggravated 
by the appellant's service connected 
lumbar strain.  A complete rationale 
explaining the reasons for any proffered 
opinion should be provided.

5.  Thereafter, the Veteran should be 
scheduled for a VA neurological 
examination to determine the nature and 
etiology of any headache disorder.  In 
this respect, the service medical records 
indicate that in January 1996, the 
Veteran sustained a head injury when 
coming through a shipboard hatch and 
striking her head.  The Veteran was 
treated and found to be neurologically 
normal. She was diagnosed with headache 
secondary to trauma.  

The claims folder and a copy of this 
remand are to be provided to the 
physician for review in conjunction with 
the examination. The examiner is 
requested to review the medical evidence 
of record including the Veteran's service 
treatment records and the March 2005 VA 
neurological examination. All indicated 
tests and studies deemed appropriate by 
the physician should be accomplished and 
all clinical findings should be reported 
in detail. The examiner should comment on 
the objective manifestations of any 
current headache disability present.  The 
examiner must then address whether it is 
at least as likely as not that any 
current headache disorder was incurred in 
or aggravated by military service?  Is it 
at least as likely as not that a headache 
disorder are caused or aggravated by the 
appellant's service connected lumbar 
strain.  A complete rationale explaining 
the reasons for any proffered opinion 
should be provided.

6.  The RO should review the medical 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

7.  The Veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for any 
scheduled examinations, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

8.  Thereafter, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal is not granted, the 
Veteran and her representative should be 
furnished with a supplemental statement 
of the case showing consideration of all 
evidence received, including any 
additional VAMC treatment records since 
July 2008, private treatment records, and 
Social Security determination records 
received as a result of this Remand 
action; and afforded an opportunity to 
respond before the file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


